Citation Nr: 0113932	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tendinitis of the 
shoulders, claimed as secondary to service-connected Reiter's 
syndrome.

2.  Entitlement to service connection for multiple joint 
fibromyalgia, claimed as secondary to service-connected 
Reiter's syndrome.

3.  Entitlement to service connection for spondylosis of L5, 
claimed as secondary to service-connected Reiter's syndrome.

4.  Entitlement to service connection for disability 
manifested by fatigue, nausea, and vomiting, claimed as 
secondary to service-connected Reiter's syndrome.

5.  Entitlement to service connection for urethritis, claimed 
as secondary to service-connected Reiter's syndrome.

6.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to service-connected Reiter's syndrome.

7.  Entitlement to a compensable rating for Reiter's 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1978.  His awards and decorations included the 
Parachute Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


REMAND

The veteran seeks entitlement to a compensable rating for his 
service-connected Reiter's syndrome.  He also seeks 
entitlement to tendinitis of the shoulders; multiple joint 
fibromyalgia; spondylosis of L5; disability manifested by 
fatigue, nausea, and vomiting; urethritis; and a seizure 
disorder, all of which he claims are proximately due to or 
the result of Reiter's syndrome.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2000).  In 
this regard, the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In its August 2000 decision, the Board found that the 
veteran's service connection claims were not well grounded.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 
There is also a procedural problem with respect to evidence 
which was recently submitted in regard to this appeal.  On 
October 12, 2000, the RO properly notified the veteran that 
his appeal was being sent to the Board for disposition and 
that if he had any additional evidence, it should be sent 
directly to the Board.  He was also notified that if his 
additional evidence was submitted after expiration of the 90 
day period following the notice of the initial certification 
of the appeal to the Board, he should submit a statement 
explaining why he had good cause to submit the evidence after 
the noted expiration.  38 C.F.R. § 20.1304 (2000)

On January 2, 2001, well within the 90 day period, the RO 
received a packet of information containing the veteran's 
records, dated from February 1995 to May 1999, from the 
Social Security Administration.  Although the identity of the 
sender was not completely clear, such records were apparently 
received in response to an April 2000 VA request for 
information to the Social Security Administration.  In any 
event, those records appeared to have a bearing on the issues 
on appeal and were, therefore, forwarded to the Board on 
January 22, 2001, where they were received on January 26, 
2001.  38 C.F.R. § 19.37(b) (2000).  Although such records 
were received at the Board more than 90 days after the 
veteran was notified that his case was being certified to the 
Board, they were not accompanied by a statement of good 
cause, nor were they accompanied by a statement waiving the 
veteran's right to have them initially considered by the RO.  
38 C.F.R. § 20.1304.  As noted above, however, it is unclear 
whether the veteran or his representative knew of or 
participated in the submission of those records, such that 
they would have realized the need to submit a statement of 
good cause or a waiver of the veteran's rights.  Therefore, 
it would not be equitable to deprive the veteran of a chance 
to have such evidence initially considered by the RO with 
respect to the current appeal.  Cf. Sims v. West, 11 Vet. 
App. 237 (1998) (discussing the ambiguity between 38 C.F.R. 
§ 19.37 and 38 C.F.R. § 20.1304).

The evidence received in January 2001 shows that in November 
and December 1997, it was suspected that the veteran had 
fibromyalgia.  

Finally, the Board notes that report of a December 1999 VA 
examination shows that the veteran has spondylosis at L5 and 
tendinitis of the shoulders, as well as fatigue.  Although he 
also had VA examinations in November 1999 and January 2000, 
it does not appear that the examiners were ever requested to 
render an opinion as to whether those constituted 
disabilities which were separate and distinct from his 
Reiter's syndrome, but which were, nevertheless, proximately 
due to or the result of the veteran's service-connected 
Reiter's syndrome.  Moreover, following the January 2000 
examination, the examiner recommended that the veteran have a 
neurosurgical evaluation to determine the significance of his 
spondylosis at L5.  It appears that such an evaluation has 
yet to be scheduled.

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In developing this case, the RO 
should schedule the veteran for a 
neurosurgical examination to determine 
the nature, extent, and etiology of any 
disability found to be present.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  If the veteran 
is found to have L5 spondylosis, the 
examiner should render an opinion as to 
whether such disability is separate and 
distinct from the service-connected 
Reiter's syndrome; and, if so, whether it 
is at least as likely as not, proximately 
due to or is chronically worsened by his 
service-connected Reiter's syndrome.  The 
rationale for all opinions must be set 
forth.
3.  The RO should also schedule the 
veteran for an orthopedic examination 
determine the nature, extent, and 
etiology of any orthopedic disability 
found to be present.  All indicated tests 
and studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner for 
review.  If the veteran is found to have 
tendinitis of the shoulders or 
fibromyalgia of multiple joints, the 
examiner should render an opinion as to 
whether such disabilities are separate 
and distinct from the service-connected 
Reiter's syndrome; and, if so, whether 
either or both are at least as likely as 
not, proximately due to or is chronically 
worsened by his service-connected 
Reiter's syndrome.  The  rationale for 
all opinions must be set forth.

4.  The RO should also schedule the 
veteran for a genitourinary examination 
to determine the nature, extent, and 
etiology of any genitourinary disorder 
found to be present.  All indicated tests 
and studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner for 
review.  If the veteran is found to have 
urethritis, the examiner should render an 
opinion as to whether such disability is 
separate and distinct from the service-
connected Reiter's syndrome; and, if so, 
whether it is at least as likely as not, 
proximately due to or is chronically 
worsened by his service-connected 
Reiter's syndrome.  The  rationale for 
all opinions must be set forth.

5.  Finally, the RO should schedule the 
veteran for an general medical 
examination determine the nature, extent, 
and etiology of any disability, 
manifested by fatigue, found to be 
present.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  If the veteran 
is found to have disability manifested by 
fatigue, the examiner should render an 
opinion as to whether such disability is 
separate and distinct from the service-
connected Reiter's syndrome but is, 
nevertheless, at least as likely as not, 
proximately due to or the result of or is 
chronically worsened by his service-
connected Reiter's syndrome.  The  
rationale for all opinions must be set 
forth.

6.  When the requested actions have been 
completed, the RO readjudicate the issue 
of entitlement to a compensable rating 
for the veteran's service-connected 
Reiter's syndrome, as well as the issues 
of entitlement to service connection for 
the following disabilities:  tendinitis 
of the shoulders; multiple joint 
fibromyalgia; spondylosis of L5; 
disability manifested by fatigue, nausea, 
and vomiting; urethritis; and a seizure 
disorder, all of which he claims are 
proximately due to or the result of 
Reiter's syndrome..  In so doing, the RO 
must consider the packet of evidence 
received at the Board on January 26, 
2001.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




